DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160282453A1 (Pennecot) in view of US20140320843A1 (Streuber).
1, 9. Pennecot discloses An optical system for performing distance measurements (Title, ¶78), the optical system comprising:
a stationary housing (Fig. 1: 102; ¶41, 42) [having a base and a top as recited in claim 9 (Fig. 1: 102 necessarily has a base and a top, also Fig. 2A: 260, 210; ¶61-64)] having an optically transparent window (Fig, 2A: the opening for emitted and reflected light 204, 206; ¶61) [disposed between the base and the top as recited in claim 9 (Fig. 2A, 2B; ¶60-67)];
a spinning light ranging device disposed within the housing (Fig. 2B: 290; ¶63, 65, 79) [and aligned with the optically transparent window as recited in claim 9 (Fig. 2A, 2B; ¶60-67)], the light ranging device comprising:
a platform (Fig. 2B: 210; ¶62);
an optical transmitter coupled to the platform (Fig. 2B: 222a-c; ¶67-69), the optical transmitter comprising a bulk transmitter optic (Fig. 2B: lens 250; ¶70-72) and a 
an optical receiver coupled to the platform (Fig. 2B: 232a-c), …
a motor disposed within the housing and operatively coupled to spin the light ranging device including the platform, optical transmitter, and optical receiver within the housing (Fig. 6A: motor 670; ¶93, 98); and
a system controller disposed within the housing, the system controller configured to control the motor and to start and stop light detection operations of the light ranging device (Fig. 1: controller 180; ¶57-59, 63, 140, 118, 152).
While not explicitly disclosing, Pennecot in view of Streuber teaches
the optical receiver comprising a bulk receiver optic (Streuber Fig. 5: relay optics 112; ¶44) and a plurality of micro-optic receiver channels (Streuber Fig. 5: e.g. 124, 114; ¶47-48, 52), each micro-optic channel including an aperture coincident with a focal plane of the bulk receiver optic (Streuber Fig. 5: array 114, elements 124, which necessarily has aperture for the beam to pass through, is positioned on focal plane 116; ¶44), an optical filter positioned along a path of light from the bulk receiver optic and axially aligned with the aperture (Streuber Fig. 5: filter 138, Fig. 4: filters 92; ¶41-44, 50), and a photosensor responsive to incident photons passed through the aperture and the optical filter (Streuber Fig. 5: detector 140; ¶51);
with respect to claim 9, Pennecot in view of Streuber teaches
image-space telecentric optic (Streuber ¶47) …

It would have been obvious to one of ordinary skill in the art to modify Pennecot by replacing the receiver as taught by Pennecot with the receiver as taught by Streuber because doing so is a substitution of a known receiver with another known receiver and in doing so, “by spatially multiplexing the different sub-channels into different sub-regions on the detector, the electrical signals for those sub-channels can be read out simultaneously” as taught by Streuber in ¶51 and may provide “high detection sensitivity to maintain high SNR and a multi-filtered optical channel that provides detection in different measurement bands” and may “detect high spatial resolution images with low resolution detectors” as taught by Streuber in Abstract. Further it would have been obvious to one of ordinary skill in the art to modify Pennecot to use telecentric configuration of optics so that “each sub-field would contain a displaced, but identical spread of rays” (Streuber ¶47).
2. Pennecot in view of Streuber teaches The optical system set forth in claim 1 wherein the optical receiver further includes a collimating lens behind the aperture and directly coupled to the optical filter (Streuber Fig. 5: elements 118; ¶46-49), the optical filter positioned behind the collimating lens (Streuber Fig. 5; ¶49-50).
It would have been obvious to one of ordinary skill in the art to combine Pennecot and Streuber for the same reasons described above.
7, 11. Pennecot in view of Streuber teaches The optical system set forth in claim 1 wherein the optical transmitter and optical receiver are configured such that each transmitter channel is paired with a receiver channel (Pennecot Figs. 2B, 21; ¶159-162) and the centers of .
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160282453A1 (Pennecot) in view of US20140320843A1 (Streuber) further in view of US 4275950 A (Meyer).
3. While not explicitly disclosing, Pennecot in view of Streuber further in view of Meyer teaches The optical system set forth in claim 1 wherein the optical filter is a filter layer on a hemispherical lens positioned directly on a top or bottom side of the aperture (Meyer Figs. 20, 21, 300; col. 3, lns 55-63, col. 14 lns 24-26).
It would have been obvious to one of ordinary skill in the art to modify Pennecot in view of Streuber such that the filter is on a hemispherical lens as taught by Meyer because doing so is a simple design modification and may reduce the spacing of the components. 
Claim(s) 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160282453A1 (Pennecot) in view of US20140320843A1 (Streuber) further in view of US20170269215A1 (Hall).
4, 10. While not explicitly disclosing, Pennecot in view of Streuber further in view of Hall teaches The optical system set forth in claim 1 wherein the stationary housing is cylindrical in shape and the optically transparent window extends fully around a periphery of the stationary housing (Hall Fig. 2: 12, 17, 18; ¶52-57).
It would have been obvious to one of ordinary skill in the art to modify Pennecot such that the window extends fully around a periphery because doing so is a well-known and routine design choice and it may provide uninterrupted 360 degree view while providing more protection for the transmitter and receiver components.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160282453A1 (Pennecot) in view of US20140320843A1 (Streuber) further in view of US20170269215A1 (Hall) further in view of US20180267148A1 (Buettner).
5. While not explicitly disclosing, Pennecot in view of Streuber further in view of Hall further in view of Buettner teaches The optical system set forth in claim 4 further comprising a corrective optical structure to correct for optical aberrations caused by the transparent window (Buettner ¶14, 31-33).
It would have been obvious to one of ordinary skill in the art to modify Pennecot to include correction of optical aberrations as taught by Buettner because doing so may enhance detection.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160282453A1 (Pennecot) in view of US20140320843A1 (Streuber) further in view of US20170269215A1 (Hall) further in view of US20180267148A1 (Buettner) further in view of US 20070002434 A1 (Juskaitis).
6. While not explicitly disclosing, Pennecot in view of Streuber further in view of Hall further in view of Buettner teaches further in view of Juskaitis teaches The optical system set forth in claim 5 wherein the corrective optical structure is constructed as a cylindrical lens included as part of the bulk receiver optic, a cylindrical lens included as part of the bulk transmitter optic, an array of cylindrical lenses included as part of the micro-optic receiver channels, or an array of biconical lenses included as part of the plurality of transmitter channels (Juskaitis ¶12).
It would have been obvious to one of ordinary skill in the art to modify Pennecot in view of Streuber further in view of Hall further in view of Buettner to include a cylindrical lens for .
Claim(s) 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160282453A1 (Pennecot) in view of US20140320843A1 (Streuber) further in view of US 4003660 A (Christie).
8, 12. While not explicitly disclosing, Pennecot in view of Streuber further in view of Janson teaches The optical system set forth in claim 1 wherein the plurality of micro-optic receiver channels are part of a monolithic ASIC constructed on a common substrate (Janson ¶10, 23), within which the array of photosensors are fabricated, and the separate layers for the aperture layer, and the filter layer are formed on the monolithic ASIC such that they become part of the monolithic structure of the ASIC (Christie Fig. 3A; col. 9 ln 26-50).
It would have been obvious to one of ordinary skill in the art to modify Pennecot in view of Streuber to manufacture the detectors and filter and aperture on a monolithic circuit because doing so is a “well known microminiature semiconductor integrated circuit fabrication techniques” as taught by Christie and may reduce the space requirement. Further, integrating components using known manufacturing technique is an obvious modification to one of ordinary skill in the art, because as e.g. taught by Christie doing so is well known.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160282453A1 (Pennecot) in view of US20140320843A1 (Streuber) further in view of US 20160254312 A1 (Lee).
13. While not explicitly disclosing, Pennecot in view of Streuber further in view of Lee teaches The optical system set forth in claim 9 wherein each of the separate layers for the apertures, the filter layer, and the photosensors is bonded to its adjacent layer (Lee ¶83, 85, 89).
.
Claim(s) 14, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160282453A1 (Pennecot) in view of US20140320843A1 (Streuber) further in view of US20180284228A1 (LaChapelle).
14. Pennecot in view of Streuber teaches features of claim 14 as shown above with respect to claims 1, 9.
Pennecot further discloses
a plurality of vertical-cavity surface emitting lasers (VCSELs) (¶68).
While not explicitly teaching, Pennecot in view of Streuber further in view of LaChapelle teaches
plurality of photosensors, each photosensor comprising a plurality of single-photon avalanche diodes (SPADs) (LaChapelle ¶33, 64, 108).
It would have been obvious to one of ordinary skill in the art to modify Pennecot to use SPADs photo sensors because using SPADs is routine and common in the art and they may provide high sensitivity (LaChapelle ¶33).
Claims 15, 16 , 17, 18 are taught by Pennecot in view of Streuber further in view of LaChapelle for the same reasons as described above with respect to claims 2, 7, 8, 14.  
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160282453A1 (Pennecot) in view of US20140320843A1 (Streuber) further in view of US20180284228A1 (LaChapelle) further in view of US 20160254312 A1 (Lee).
.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160282453A1 (Pennecot) in view of US20140320843A1 (Streuber) further in view of US20180284228A1 (LaChapelle) further in view of US20170078026A1 (Brilman).
20. While not explicitly disclosing, Pennecot in view of Streuber further in view of LaChapelle further in view of Brilman teaches The optical system set forth in claim 14 wherein the discrete pulses of light are each coded with an embedded positive-value pulse-code formed by an intensity of its respective pulse of light (Brilman Fig. 4-6; ¶43, 58, 62).
It would have been obvious to one of ordinary skill in the art to modify Pennecot such that the pulses of light is encoded as taught by Brilman because doing so may increase security or reduce noise or susceptibility “to inter-symbol interference” as taught by Brilman in ¶10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-9, 11-12, 14-18 of the instant application are provisionally rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims of copending Application No. 15/979,277 in view of Pennecot because the copending application recites similar subject matter as shown in the table below except for start and stop of light detection by the controller, which is taught by Pennecot as discussed above. It would have been 
Claims of the instant application
Similar claims of application 15/979,277
1, 9, 14
1, 7, 8, 9, 15
2, 9, 15
3, 11, 17
3
4, 12, 18
7, 11, 16
5, 13, 19
8, 12, 17, 18
6, 14, 20


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been issues as a patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            


	/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645